Name: Commission Regulation (EC) No 3298/94 of 21 December 1994 laying down detailed measures concerning the system of Rights of Transit (Ecopoints) for heavy goods vehicles transiting through Austria, established by Article 11 of Protocol no 9 to the Act of Accession of Norway, Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  organisation of transport;  land transport;  transport policy
 Date Published: nan

 Avis juridique important|31994R3298Commission Regulation (EC) No 3298/94 of 21 December 1994 laying down detailed measures concerning the system of Rights of Transit (Ecopoints) for heavy goods vehicles transiting through Austria, established by Article 11 of Protocol no 9 to the Act of Accession of Norway, Austria, Finland and Sweden Official Journal L 341 , 30/12/1994 P. 0020 - 0036 Finnish special edition: Chapter 7 Volume 5 P. 0189 Swedish special edition: Chapter 7 Volume 5 P. 0189 COMMISSION REGULATION (EC) No 3298/94 of 21 December 1994 laying down detailed measures concerning the system of Rights of Transit (Ecopoints) for heavy goods vehicles transitting through Austria, established by Article 11 of Protocol No 9 to the Act of Accession of Norway, Austria, Finland and SwedenTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden, and in particular Article 11 (6) and Annex 4 of Protocol No 9 thereto, Whereas the abovementioned Protocol provided for a special regime concerning the transit of heavy goods vehicles through Austrian territory based on a system of Rights of Transit (Ecopoints); whereas such a regime shall replace, from the date of Accession, the system of distribution of ecopoints established by Council Regulation (EEC) No 3637/92 of 27 November 1992 (1); Whereas the Commission should adopt detailed implementing measures concerning the procedures relating to the ecopoint system and the distribution of ecopoints; Whereas, according to the second subparagraph of Article 11 (6) of Protocol No 9, such measures should ensure that the actual situation for the present Member States resulting from the application of Council Regulation (EEC) No 3637/92 and of the Administrative Arrangement, signed on 23 December 1992 (2), setting the date of entry into force and the procedures for the introduction of the ecopoint system referred to in the Transit Agreement, is maintained; Whereas the Commission should adopt detailed measures concerning outstanding technical questions relating to the ecopoint system as foreseen in Joint Declaration No 18; Whereas Annex 4 of Protocol No 9 shall be adapted to take account of transit journeys by heavy goods vehicles registered in Finland and Sweden, based on indicative values for the respective countries calculated on the basis of the number of transit journeys in 1991 and a standard value of NOx emission of 15,8 grammes NOx/kw; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 16 of Protocol No 9, HAS ADOPTED THIS REGULATION: I. Administrative provisions Article 1 1. The driver of a heavy goods vehicle on a transit journey shall carry, and produce at the request of the supervisory authorities, a duly-completed standard form or an Austrian certificate confirming payment for the ecopoints for the journey in question, modelled on Annex A and known as the 'ecocard'. The competent Austrian authorities shall issue the ecocard shown in Annex A against payment of the cost of producing and distributing the form and the ecopoints. 2. The driver of a heavy goods vehicle registered after 1 October 1990 shall also carry, and produce upon request, a standard COP document, modelled on Annex B, as evidence of the Nox emissions of that vehicle. Heavy goods vehicles first registered before 1 October 1990 or in respect of which no document is produced shall be assumed to have a COP value of 15,8 g/kw. The Member States shall notify the Commission in writing of the national authorities authorized to issue the above documents. 3. Transit journeys made in the circumstances listed in Annex C or under ECMT authorizations shall be exempt from the ecopoints scheme. Article 2 1. The requisite number of ecopoints shall be affixed to the form referred to in Article 1 (1) and cancelled. The ecopoints shall be cancelled by signing in such a way that the signature extends over both the ecopoints and the form to which they have been affixed. A rubber stamp may be used instead of a signature. 2. Until 31 December 1996, on a vehicle's entry into Austrian territory a duly-completed form bearing the requisite number of ecopoints shall be handed to the supervisory authorities, who will hand back a copy with the proof of payment. In the case of an Austrian-registered heavy goods vehicle, the proof of payment and the COP document shall be presented together to the supervisory authorities of the Member State on entering or leaving Italy or Germany. A copy of the proof of payment shall be presented to the customs authorities on entry. Special ecopoints shall be used for Austrian-registered heavy goods vehicles engaged in transit journeys to or from Italy or journeys which continue in Germany after transit through Austria. Their use shall be recorded on the proof of payment. Such controls may be done at a point other than the border at the discretion of the Member State. 3. Where a traction unit is switched during a transit journey, the proof of payment issued on entry shall remain valid and be retained. Where the COP value of the new traction unit exceeds that indicated on the form, additional ecopoints, affixed to a new card, shall be affixed and cancelled on leaving the country. 4. For journeys requiring ecopoints, the form specified in Article 1 (1) shall replace all Austrian forms hitherto used for transport statistics. 5. The competent authorities of the Member States shall regularly notify the Commission of the number of points used. The originals, or copies, of forms bearing cancelled ecopoints shall, where necessary, be made availale to individual national authorities or to the Commission. Article 3 1. Until 31 December 1996 Austrian proof of payment for ecopoints for Italy or Germany shall be recognized as replacing the authorizations previously used in Austria, Germany and Italy. In Italy such proof of payment shall replace a bilateral half-ticket for a single journey and in Germany a bilateral authorization for a return journey. For Austrian-registered heavy goods vehicles leaving Italy, a duly-completed copy of the form referred to in Article 1 (1), bearing the requisite number of ecopoints for Italy, shall replace the authorization provided for. 2. Continuous journeys which involve crossing the Austrian frontier once by train, whether by conventional rail transport or in a combined transport operation, and crossing the frontier by road before or after crossing by rail, shall be regarded not as transit of goods by road through Austria within the meaning of Article 1 (e) of Protocol No 9, but as bilateral journeys within the meaning of Article 1 (g) thereof. 3. Conitnuous transit journeys through Austria using the following rail terminals shall be deemed as bilateral journeys: Fuernitz/Villach Sued, Sillian, Innsbruck/Hall, Brennersee, Graz. Article 4 The ecopoints shall be overprinted with the year for which they are valid. They may be used between 1 January of the year for which they are valid and 31 January of the following year. Article 5 1. Infringements of Protocol No 9 or of this Regulation by a driver of a heavy goods vehicle or an undertaking shall be prosecuted in accordance with the national legislation in force. In the case of repeated infringements, Article 8 (3) of Council Regulation (EEC) No 881/92 (3) shall apply. 2. The Commission and the competent authorities of the Member States shall, each within the limits of their jurisdiction, provide each other with administrative assistance in investigating and prosecuting infringements of Protocol No 9 or this Regulation, notably in ensuring that the documents specified in Article 1 are correctly used and handled. 3. Where the ecocards referred to in Article 1 are not presented to the supervisory authorities in accordance with the provisions of this Regulation, where such a form is incomplete or obviously incorrect, or where the ecopoints are not correctly affixed, the supervisory authorities may, with due regard to the principle of proportionality, refuse permission for the journey to be continued. II. Distribution of ecopoints Article 6 1. A number of ecopoints equal to 96,66 % of the total available shall be distributed between the Member States according to the distribution scale shown in Annex D. 2. These ecopoints shall be made available to the Member States, each year in two portions, the first before 1 October of the preceding year and the second before 1 March of the relevant year. In the circumstances provided for in Article 11 (2) (c) of Protocol No 9, the second instalment shall be reduced by the number of ecopoints calculated using the method laid down in Annex 5 (3) to the Protocol. Article 7 1. The competent authorities of the Member States will distibute their available ecopoints to interested operators, established on their territory. 2. Each year the competent authorities of the Member States shall return to the Commission, by 15 October at the latest, any ecopoints which, on the basis of available data and the estimates for traffic for the final months of the year, are likely not be used before the end of the year. Article 8 1. The ecopoints which are not distributed among Member States, in accordance with Article 6, as well as those which have been returned to the Commission, in accordance with Article 7, shall constitute a Community reserve. 2. The ecopoints of the Community reserve are to be allocated by the Commission to the Member States, according to the procedure set out in Article 16 of Protocol No 9, at least one month before the end of the year, taking into account the manner in which each Member State managed the ecopoints allocated to it and the objective needs of the hauliers of each Member State, which may, in particular, be determined using the following criteria: - the special position of Greece and Italy as detailed in Annex E, - a disadvantageous starting position, - problems with the technical upgrading of the vehicle fleet concerning NOx emissions, - geographical circumstances, - unforeseen occurrences. III. Adaptation of ecopoint figures Article 9 Annex 4 of Protocol No 9 to the Act of Accession of Norway, Austria, Finland and Sweden shall be adapted as follows: "" ID="1">1995> ID="2">71,7 %> ID="3">16 889 810"> ID="1">1996> ID="2">65,0 %> ID="3">15 311 543"> ID="1">1997> ID="2">59,1 %> ID="3">13 921 726"> ID="1">1998> ID="2">54,8 %> ID="3">12 908 809"> ID="1">1999> ID="2">51,9 %> ID="3">12 225 678"> ID="1">2000> ID="2">49,8 %> ID="3">11 730 998"> ID="1">2001> ID="2">48,5 %> ID="3">11 424 767"> ID="1">2002> ID="2">44,8 %> ID="3">10 533 187"> ID="1">2003> ID="2">40,0 %> ID="3">9 422 488"> IV. Technical questions concerning the ecopoint system Article 10 By way of clarification from Article 11 (2) (b) and Annex 5 (1) of Protocol No 9, in the case of vehicles registered before 1 October 1990 which have had a change of engine since this date, the COP value of the new engine shall apply. In such a case the certificate issued by the appropriate authority shall mention the change of engine and give details of the new COP value for NOx emissions. Article 11 Where a traction unit registered in a Member State other than Austria is replaced by an Austrian-registered traction unit during a transit journey across Austria to Italy, a permit for bilateral traffic between Austria and Italy shall, until 31 December 1996, be required in addition to the proof of payment for the journey by the first traction unit. Article 12 A transit journey shall be exempt from paying ecopoints if the following three conditions are met: (i) the sole purpose of the journey is to deliver a brand-new vehicle, or vehicle combination, from the manufacturers to a destination in another State; (ii) no goods are transported on the journey; (iii) the vehicle or vehicle combination has appropriate international registration papers and export licence plates. Article 13 A transit journey shall be exempt from paying ecopoints if it is the empty leg of a journey exempt from ecopoints as listed in Annex C and the vehicle carries suitable documentation to demonstrate this. Such suitable documentation shall be either: - a bill of lading, or - a completed ecocard to which no ecopoints have been attached, or - a completed ecocard with ecopoints, which are subsequently reinstated. Article 14 1. This Article shall apply to the transit traffic of heavy goods vehicles with a maximum authorized weight of over 3,5 tonnes registered in Austria across German territory either via Bad Reichenhall ('Kleines Deutsches Eck') or via the Inntal-motorway A8/A93 between the crossings Bad Reichenhall/Autobahn and Kiefersfelden ('Grosses Deutsches Eck'). 2. On the 'Kleines Deutsches Eck', Germany may limit the number of single journeys of Austrian heavy goods vehicles to 4 700 per week until 30 June 1995 and to 2 350 single journeys per week until 31 December 1996. 3. On the 'Grosses Deutsches Eck', Germany may, until 31 December 1996, limit the number of single journeys of transiting Austrian vehicles, other than those made on the basis of bilateral traffic authorizations or journeys on own account, to 2 350 per week. As from 1 January 1997 the non-discriminatory treatment of Austrian hauliers shall be ensured. 4. On the 'Kleines Deutsches Eck' the Commission shall, before 1 October 1996 and after consultation, notably with Austria and Germany, review the necessity and efficiency of this regime with a view to establishing a non-discriminatory system based on environmental criteria and electronic controls to be applied as from 1 January 1997 to heavy goods vehicles as defined in Article 1 (d) of Protocol No 9 to the Act of Accession for Austria and which shall not exceed the restrictions applying to the transit of heavy goods vehicles across Austrian territory. V. Final provisions Article 15 This Regulation shall enter into force on 1 January 1995, subject to the entry into force of the Act of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Marcelino OREJA Member of the Commission (1) OJ No L 373, 21. 12. 1992, p. 1. (2) OJ No L 373, 21. 12. 1992, p. 1. (3) OJ No L 95, 9. 4. 1992, p. 1. PARARTIMA A ANEXO A - BILAG A - ANHANG A - - ANNEX A - ANNEXE A - ALLEGATO A - BIJLAGE A - ANEXO A g g g g g g g g g g g g PARARTIMA V ANEXO B - BILAG B - ANHANG B - - ANNEX B - ANNEXE B - ALLEGATO B - BIJLAGE B - ANEXO B g g g g ANNEX C JOURNEYS FOR WHICH NO ECOPOINTS ARE REQUIRED 1. The occasional transport of goods to and from airports when flights are diverted. 2. The carriage of baggage in trailers attached to passenger vehicles, and the carriage of baggage to and from airports by vehicles of all kinds. 3. The carriage of postal consignments. 4. The carriage of damaged vehicles or vehicles in need of repair. 5. The carriage of waste and sewage. 6. The carriage of animal carcases for disposal. 7. The carriage of bees and fish spawn. 8. The transport of corpses. 9. The carriage of works of art for exhibition or commercial purposes. 10. The occasional carriage of goods for advertising or educational purposes. 11. The carriage of goods by removal firms possessing the appropriate personnel and equipment. 12. The carriage of equipment, accessories and animals to and from theatrical, musical, cinema, sporting or circus events, exhibitions or fairs, or to and from radio, cinema or television recordings. 13. The carriage of spare parts for ships and aircraft. 14. The empty journey of a goods vehicle sent to replace a vehicle that has broken down in transit and the continuation of the journey by the replacement vehicle using the authorization issued for the first vehicle. 15. The carriage of emergency medical aid (particularly in the case of natural disasters). 16. The carriage of valuable goods (e.g. precious metals) in special vehicles escorted by the police or another security service. ANNEX D DISTRIBUTION SCALE OF ECOPOINTS "" ID="1">Austria> ID="2">214 800"> ID="1">Belgium> ID="2">32 500"> ID="1">Denmark> ID="2">40 500"> ID="1">Germany> ID="2">482 500"> ID="1">Greece> ID="2">60 500"> ID="1">Spain> ID="2">1 200"> ID="1">Finland> ID="2">4 600"> ID="1">France> ID="2">5 000"> ID="1">Ireland> ID="2">1 000"> ID="1">Italy> ID="2">510 000"> ID="1">Luxembourg> ID="2">5 000"> ID="1">Netherlands> ID="2">123 500"> ID="1">Portugal> ID="2">400"> ID="1">Sweden> ID="2">7 500"> ID="1">United Kingdom> ID="2">8 500"> ID="1">Total > ID="2">1 497 500"> ANNEX E SPECIAL POSITION REFERRED TO IN ARTICLE 8 (2) Of the normal reserve of 3,34 % of the total number of ecopoints, a portion approximately equivalent to 5 430 of the units in Annex D shall in principle be allocated, on a priority basis and in accordance with the distribution scale in Annex D, to Greece and Italy. Furthermore, all necessary efforts shall be made to ensure that the share of ecopoints allocated to Greece takes sufficient account of Greek needs.